Case 1:19-cr-02320-MV Document 10 Filed 07/30/19 Page 1of1

U.S. Department of Justice

 

 

United States Attorney
District of New Mexico
Post Office Box 607 505/766-3341
Albuquerque, New Mexico 87103 505/766-2868
FAX 505/766-8517
July 29, 2019
The Honorable John F. Robbenhaar
U.S. District Court
333 Lomas Blvd., NW, #730
Albuquerque, NM 87102
Re: United States v. Darrell Desiderio and Ervin Yazzie; 19-CR-02320-MV y oh

Dear Judge Robbenhaar: 07
ye

Please accept this request for the appointment of counsel on behalf of Ervin
Yazzie in the above-referenced cause. This appointment is necessary to assist in
discussions with Mr. Yazzie regarding his pending charges. Mr. Yazzie is currently
incarcerated in the New Mexico Department of Corrections.

Respectfully,

JOHN C. ANDERSON
United States Attorney

JOSEPH SPINDLE
Assistant United States Attorney
